People v Lewis (2021 NY Slip Op 00437)





People v Lewis


2021 NY Slip Op 00437


Decided on January 27, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 27, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, A.P.J.
ROBERT J. MILLER
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2018-04019
 (Ind. No. 15-389)

[*1]The People of the State of New York, respondent,
vRegina Lewis, appellant.


Regina Lewis, Newburgh, NY, appellant pro se.
David M. Hoovler, District Attorney, Middletown, NY (Robert H. Middlemiss of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated December 24, 2019 (People v Lewis, 178 AD3d 1077), affirming a judgment of the County Court, Orange County, rendered February 6, 2018.
ORDERED that the application is denied.
The appellant has failed to establish that she was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
MASTRO, A.P.J., MILLER, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court